COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
JON D. BARDOUCHE,                                                    No. 08-14-00129-CV
                                                 §
                          APPELLANT,                                     Appeal from the
                                                 §
                                                                      388th District Court
V.                                               §
                                                                    of El Paso County, Texas
MARY B. BARDOUCHE,                               §
                                                                       (TC# 96CM6257)
                            APPELLEE.            §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of the appeal are taxed against

Appellant. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF OCTOBER, 2014.



                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)(Not Participating)